Citation Nr: 0017033	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  97-33 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a skin condition.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1997 decision by the VA RO that denied service 
connection for PTSD, malaria, hearing loss, and a skin 
condition.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
which might lead to PTSD, occurred during service.

2.  The veteran has not presented competent evidence of a 
plausible claim for service connection for malaria.

3.  The veteran has not presented competent evidence of a 
plausible claim for service connection for hearing loss.

4.  The veteran has not presented competent evidence of a 
plausible claim for service connection for skin condition.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

2.  The claim for service connection for malaria is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for a skin condition is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from December 
1967 to January 1971, including about 20 months in Vietnam 
from July 1968 to March 1970.  His military occupational 
specialty (MOS) in Vietnam was chart operator, and he served 
in an artillery battery in the 4th Division.  He was awarded 
various decorations signifying service in Vietnam, but he 
received no medals reflecting participation in combat.

The veteran's service medical records show he was seen for 
plaque-like circular shaped scaly lesion on the neck in May 
1969.  The impression was tinea corporis.  He was seen again 
in May 1970 for what was reported to be ringworm of the neck.  
Tinea of the neck was noted.  In September 1970 he was given 
an excuse from cutting his hair for 3 weeks due to ringworm.  
In October 1970 there was a notation of questionable allergic 
reaction and neurodermatitis. On the medical history portion 
of the veteran's October 1970 service separation examination, 
he reported that he had no skin diseases, hearing loss, or 
nervous trouble of any sort.  Clinical evaluation of the 
ears, skin, and psyche was normal.  Audiometric testing 
revealed hearing within normal limits.  There was no history 
or findings of malaria.

The veteran filed a claim for service connection for PTSD, 
malaria, hearing loss, and a skin condition due to Agent 
Orange in March 1996.  He indicated he had had treatment for 
a nervous condition/PTSD from Harold W. Moody, M.D., after 
service.  (Apparently records of any such treatment are no 
longer available.)  No post-service treatment for the other 
claimed conditions was reported.

In May 1996 the veteran submitted a PTSD stressor information 
form on which he reported that while serving in Vietnam as an 
artillery fire direction chief on May 9, 1969, he misplotted 
artillery fire supporting U.S. infantry near LZ Hardtime and 
Dak To, and as a result the friendly fire killed 3 American 
soldiers and seriously wounded 6 or 7 others.

On a December 1996 PTSD examination, the veteran reiterated 
the above-reported claimed stressor.  He indicated that he 
saw a psychiatrist after returning from AWOL status in 1969 
and getting Valium from a family practitioner back in 1971, 
but indicated he had no other psychiatric treatment.  The 
current diagnosis was PTSD.

The RO referred the veteran's case to the United States Armed 
Services Center for Research of Unit Records (USASCRUR), so 
that an attempt could be made to verify claimed service 
stressors.  The USASCRUR responded in a May 1997 letter and 
noted that records did not show the friendly fire incident 
described by the veteran.  The USASCRUR enclosed unit history 
and other reports.  These show that the veteran's artillery 
unit was in fire missions, but do not show any friendly fire 
casualties as claimed by the veteran. 

The veteran testified at a hearing at the RO in March 1998.  
He related he had a constant rash over his arms from exposure 
to spraying of Agent Orange in Vietnam.  He said that he had 
not sought treatment for the skin rash.  He said he was 
treated for malaria for about 3 days in a hospital in 
Vietnam, but had not had any further problems from malaria 
that he knew of.  His wife added that he had the shakes a lot 
and was unable to donate blood because he had had malaria.  
He said he had bilateral hearing loss from exposure to 
constant artillery fire.  The veteran reported that he was in 
charge of artillery fire direction control at the time of an 
incident in which his artillery accidentally killed 3 or 4 
U.S. soldiers, and wounded 7 or 8 others.  He said an 
investigation of the incident cleared him of blame, but he 
felt that he was responsible for the deaths.  He related 
another incident which was stressful to him, the death of a 
young Vietnamese girl at a garbage dump/landfill of a base 
camp who was accidentally run over by a track vehicle.

An August 1998 VA audiological examination revealed pure tone 
thresholds of 20, 20, 25, 15, and 15 decibels in the right 
ear at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  
Pure tone thresholds in the left ear were 20, 15, 15, 15, and 
20 decibels at the same frequencies.  Speech recognition was 
96 percent bilaterally.  It was noted that the veteran had 
normal hearing in both ears.

In June 1998 the veteran underwent a VA Agent Orange registry 
examination.  He reported that he developed a skin rash 9-10 
months after service in Vietnam.  He said it started with red 
raised small blisters and would appear intermittently with 
clearing for a month or two.  He had two small skin lesions, 
one on the chest and one at the left pre-tibial area.  The 
diagnosis was dermatitis since Vietnam.  PTSD was also 
diagnosed.

VA outpatient records in March 1999 show psychiatric 
treatment, and diagnoses included anxiety and PTSD.
The veteran testified at a hearing at the RO in April 1999 in 
connection with a claim for service connection for tinnitus.  
He related that he had extensive exposure to artillery fire 
in Vietnam and that he did not have hearing protection.  In 
May 1999 the hearing officer granted service connection for 
tinnitus. 

The veteran was seen at a VA psychiatric clinic in June 1999.  
It was reported that he had nightmares of "Vietnam-combat."  
The diagnosis was PTSD.  Subsequent records, dated to March 
2000, show psychiatric treatment and a diagnosis of PTSD.

At a Board hearing in May 2000, the veteran testified that he 
served as a section chief in artillery fire direction control 
in Vietnam.  He related that he had a fire mission called in 
during his first tour in Vietnam and was given the wrong 
location for the American soldiers, and as a result 
supporting artillery fire ended up killing 3 
of the American soldiers and wounding 6 or 7 others.  He 
stated that he went home for a 30 day leave before his second 
tour in Vietnam, but did not want to return and went AWOL for 
30 days before reporting back for duty and again going to 
Vietnam.  He said he was treated with low dose Valium after 
his final return from Vietnam, and was treated by a 
psychiatrist through his family doctor for about a year after 
service.  The veteran reiterated his earlier assertions with 
regard to his claims for service connection for malaria, 
hearing loss, and a skin condition.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran claims service connection for PTSD, malaria, 
hearing loss, and a skin condition due to Agent Orange.  The 
threshold question is whether he has met his initial burden 
of submitting evidence to show that his claims are well 
grounded, meaning plausible.  If he has not presented such 
evidence, there is no duty on the part of the VA to assist 
him with his claims, and the claims must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For his claims for service connection to be plausible or well 
grounded, they must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).



A.  PTSD 

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  This regulation was revised on 
June 18, 1999, effective from March 7, 1997.  The current 
version of the regulation provides that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).

The service records show the veteran served on active duty in 
the Army from 1967 to 1971, including about 20 months in 
Vietnam.  His military occupational specialty in Vietnam was 
chart operator with an artillery battery; he has testified 
that he made calculations for calibration of artillery fire.  
He was awarded various decorations signifying service in 
Vietnam, but he received no medals reflecting participation 
in combat.  These factors do not suggest participation in 
combat.  The service records do not otherwise show he engaged 
in combat.  The veteran's claimed stressors for PTSD involve 
making calculations for artillery fire in an incident which 
resulted in friendly fire casualties, and witnessing the 
death of a Vietnamese girl in a motor vehicle accident at a 
trash dump of a base camp.  His stressor allegations do not 
concern personal combat involvement with the enemy.  The 
evidence does no establish that the veteran was in combat and 
that the claimed stressors were related to that combat.  
Based on the weight of the evidence, the Board finds the 
veteran did not engage in combat with the enemy. See 
VAOPGCPREC 12-99.

As the veteran did not engage in combat, his assertions of 
service stressors are not sufficient to establish that they 
occurred; rather, his stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet.App. 
1 (1998); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet.App. 283 (1994).  The USASCRUR was unable to 
verify the veteran's alleged stressor of an incident of 
friendly fire artillery casualties, and he has submitted no 
other independent evidence to establish that such incident 
occurred.  The veteran's other alleged stressor of viewing an 
accident in which a young Vietnamese was killed was not 
reported as part of the VA PTSD examination that diagnosed 
PTSD.  Such incident cannot be verified by the service 
department as the veteran has not given specific names, 
dates, places, or other details which are required to attempt 
verification.  No other independent evidence has been 
submitted by the veteran to prove this stressor.  There is no 
credible supporting evidence that his claimed service 
stressors, which might lead to PTSD, actually occurred.  
Without such stressor evidence, service connection for PTSD 
may not be granted.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).



B.  Malaria

The veteran claims service connection for malaria, but 
service medical records are negative for this condition.  He 
has submitted no medical evidence demonstrating a current 
diagnosis of malaria or residuals thereof, as required for a 
well- grounded claim for service connection.  Caluza, supra; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Moreover, 
even if such condition currently existed, he has not 
submitted medical evidence to link any current malaria or 
residuals to service; without such competent evidence, the 
claim is not well grounded.  Caluza, supra.

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for malaria, his claim must be denied.  38 
U.S.C.A. § 5107(a).

C.  Hearing loss.

The RO has granted service connection for tinnitus based on 
the veteran's assertions of noise exposure during service, 
and such assertions form the basis for his claim for service 
connection for hearing loss.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The service medical records from the veteran's active duty 
service show no chronic hearing loss.  The latest VA 
audiometric testing in 1998 shows no hearing loss disability 
of either ear as defined in 38 C.F.R. § 3.385.  Without 
medical evidence of a current disability, the service 
connection claim is not well grounded.  The veteran asserts 
that he has bilateral hearing loss and such is due to 
military service.  As a layman, he is not competent to render 
an opinion regarding diagnosis or etiology, and his 
statements on such matters do not serve to make his claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Absent competent medical evidence of current hearing loss, 
and medical evidence linking such with service, the claim for 
service connection is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

D.  Skin condition  

During service the veteran had ringworm (i.e., a tinea or 
fungal infection) of the hairline on his neck.  This 
condition resolved as it was not shown on his service 
separation examination or at any time after service.  He 
filed his initial claim for service connection for a skin 
condition in 1996, and a 1998 VA Agent Orange examination 
showed he had dermatitis, which he claims is due to Agent 
Orange exposure in Vietnam.

A Vietnam veteran is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange) if he has one of the 
listed Agent Orange presumptive diseases.  In the case of 
such a veteran, service incurrence for listed diseases will 
be presumed if they are manifest to a compensable degree 
within specified periods, even if there is not record of such 
disease during service.  As to skin conditions, the Agent 
Orange presumptive diseases include chloracne or other 
acneform diseases consistent with chloracne, and porphyria 
cutanea tarda, if manifest to a compensable degree within a 
year after the veteran's last date of herbicide exposure in 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e); McCartt v. West, 12 Vet.App. 164 (1999).  The 
veteran's only current skin condition is dermatitis, and such 
is not among the diseases subject to the Agent Orange 
provisions.  

There remains for consideration, however, the question of 
direct service connection, and the doctor on the recent Agent 
Orange registry examination recited that the veteran had 
dermatitis since Vietnam.  The mere reiteration of the 
veteran's self-reported and unsubstantiated lay history of 
having a skin condition since service does not constitute 
competent medical evidence of causality for a well-grounded 
claim.  LeShore v. Brown, 8 Vet.App. 406 (1995); Reonal v. 
Brown, 5 Vet.App. 458 (1993).  The veteran has not submitted 
evidence of actual Agent Orange exposure in service.  Nor has 
he submitted competent medical evidence to link his current 
skin condition to purported Agent Orange exposure or any 
other incident of service.  Under such circumstances, his 
claim for service connection for a skin disorder is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Chase v. West, 13 Vet.App. 413 (2000); 
McCartt, supra; Caluza, supra.


ORDER

Service connection for PTSD is denied.

Service connection for malaria is denied.

Service connection for hearing loss is denied.

Service connection for a skin condition is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

